DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (WO 99/46196 A1) in view of Mayan (US 2010/0291820 A1).

Regarding claims 1-2, Weber teaches a splicing tape (10) (adhesive tape) comprising, in order, release liner (16) (liner adjacent to and covering apportion of the first adhesive layer), second adhesive layer (15) (first adhesive layer), non-tacky polymer layer (14), carrier (13), first adhesive layer (12) (second adhesive layer), and release liner (11) (backing positioned adjacent to the second adhesive layer) (page 7, lines 12-15; page 5, lines 22-25; figure 2).  The Examiner notes that figure 2 of Weber demonstrates that the combination of the carrier (13) and non-tacky polymer layer (14) teach the presently claimed single carrier layer positioned between, and in contact with, the second adhesive layer (15) and the first adhesive layer (12).  The Examiner also backing adjacent to the (first adhesive layer (12)) (i.e. adjacent to the second adhesive layer).
Weber also teaches that adhesive layers (12) and (15) are both acrylate-based pressure-sensitive adhesive (PSA) layers (acrylic adhesives, current claim 2) and have thicknesses of 10 to 200 m (page 7, line 19 to page 8, line 29); that the carrier layer (13) is a polyester film and has a thickness of 30 to 250 m (page 8, line 30 to page 9, line 5); and that the thickness of the non-tacky polymer layer (14) is 1 to 40 m (page 9, lines 27-29).

Weber is silent to release liner (11) (i.e. the presently claimed backing) comprising a woven polyester comprising a single-ply plain weave of polyethylene terephthalate (PET) fibers.
However, does instruct that release liner (11) can be selected from known and available papers or films (page 10, lines 5-7).

However, Mayan teaches an abrasion-resistant adhesive tape (title) comprising a polyester support, a polymer coating an adhesive layer (abstract), which said polyester support is a woven support comprising polyester fibers (para 0015) forming a plain weave PET fabric (para 0018) towards superior abrasion resistant performance (para 0012).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the plain weave PET fabric of Mayan for forming the release liner (11) of Weber towards a said release liner (11) demonstrating improved abrasion resistance as in the present invention.

Regarding claim 6, as noted above, the carrier layer (13) has a thickness of 30 to 250 m and the thickness of the non-tacky polymer layer (14) is 1 to 40 m, which has a combined thickness in a range that is outside that of the presently claimed carrier.  
	However, there is nothing in the disclosure of Weber (see page 8, line 30 to page 9, line 5 of Weber) that would dissuade one skilled in the away from providing the carrier (13) with a thickness below 30 m and provide the combined thickness of the layers (13) and (14) identical to that presently claimed.  Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the presently claimed thickness of the presently recited carrier for the combined thickness of layers (13) and (14) of Weber based on the overall thickness of the splicing tape (10) required of the prior art’s intended application as in the present invention

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (WO 99/46196 A1) in view of Mayan (US 2010/0291820 A1).

Regarding claim 3, Weber teaches the splicing tape (10) as in the rejection of claims 1-2 and 6 as set forth above, to include adhesive layers (12) and (15) having thicknesses that overlap that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (WO 99/46196 A1) in view of Mayan (US 2010/0291820 A1) and in further view of Kishioka et al. (US 2011/0014410 A1).

Regarding claim 5, Weber/Mayan teaches the splicing tape (10) as in the rejection of claims 1-2 and 6 as set forth above, to include release liner (11) (i.e. the backing layer).

Weber/Mayan is silent to the release liner (11) having the presently claimed thickness range.

However, Kishioka teaches a double-sided PSA tape (title) comprising a release liners having thicknesses of 25 to 200 m towards a balance of diminished haze and cost and of handling ability (para 0038-0039).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the release liner (11) of Weber with a thickness identical to the presently claimed towards said release liner (11) demonstrating a .

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 1-4 of the remarks filed 7/31/2020, with respect to the rejections of claims 1-2 and 6 over Weber et al. in view of Mayan under 35 U.S.C. 103; claim 3 over Weber et al. in view of Mayan under 35 U.S.C. 103; and claim 5 over Weber et al. in view of Mayan and in further view of Kishioka et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 4-6 of the action mailed 3/31/2020, have been fully considered but they are not persuasive.

The Applicant traverses this rejection and submits that Weber does not anticipate independent claim 1 because, for example, Weber fails to show or describe "a single carrier layer positioned between the first adhesive layer and the second adhesive layer such that the first adhesive layer and the second adhesive layer are both adjacent to and contacting opposing sides of the single carrier layer," as recited in amended independent claim 1.  The Applicant also submits that Pages 2-3, Section 4 of the Office Action recites: "Weber teaches a splicing tape (10) (adhesive tape) comprising, in order, release liner (16) (liner adjacent to and covering apportion of the first adhesive layer), second adhesive layer (15) (first adhesive layer), nontacky polymer layer (14) (carrier), carrier (13) (backing), first adhesive layer (12) (second adhesive layer), and release liner (11) (backing positioned adjacent to the second adhesive layer) (page 7, lines 12-15; page 5, lines 22-25; figure 2). 

The Applicant previously amended independent claim 1 to recite that that the first adhesive layer and the second adhesive layer are both adjacent to and contacting opposing sides of the carrier.  The Applicant reiterates that Weber is still silent as to this limitation as combining the carrier and non-tacky polymer layer into a single layer is not taught in Weber, nor is it suggested as Weber repeatedly describes "the splicing tape being capable of delamination between the carrier layer (13) and the non-tacky polymer layer (14) when preparing the splice." (Weber, Claim 1).  The Applicant opines that Weber's functionality hinges on the delamination of the non-tacky polymer layer (14) from the adjacent layer which is either the carrier layer (13) (identified as analogous to the backing as asserted in the Office Action in discussion of FIG.  2 of Weber) or the adhesion-controlling layer (17) as in the embodiment illustrated in FIG. 3 of Weber.  This delamination of the non-tacky polymer layer (14) and an adjacent layer is further illustrated in FIGs. 6 and 8 of Weber, which clearly shows the separation of the two layers. Therefore, the Applicant concludes, Weber would not contemplate, and cannot be used in any proper combination, to provide a carrier such that the first adhesive layer and the second adhesive layer are both adjacent to opposing sides of the carrier.  


The Examiner respectfully acknowledges the Applicant’s position that the end-functionality of the Weber may result in delamination of the carrier (13) and non-tacky- polymer layer (14), the presently claimed invention does not positive recite that the “single carrier layer” does not delaminate, or is not subject to delamination.  Thus, there is no reason, in light of the presently claimed invention, to disqualify Weber simply because Weber discloses that (13) and (14) delaminate at point during the course of its use.  It is noted that the disclosed invention of Weber, at least before use, teaches the layered structure of the presently claimed invention as postured in the prior art rejection set forth above.
In addition, the Applicant’s attention is directed to column 4, lines 23-25 and column 4, lines 62-64 of US 5660922 to Herridge et al., wherein it is disclosed that a carrier layer (19) having adhesive layers (16, 18) on both sided of layer (19), and that the carrier can be provided as multiple layers.  See also column 18, lines 57-61 of US 6531021 B1 to Loncar et al.  Thus, it is reasonable to conclude that one skilled in the art would recognize that the presently claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/10/2021